Citation Nr: 0526967	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In June 2005, the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board Hearing sitting at St. 
Petersburg.  The hearing transcript has been associated with 
the claims file. 


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss has 
been medically linked to his active duty service.

2.  The veteran's tinnitus has been medically linked to his 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss was 
incurred in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  The veteran's tinnitus was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for hearing loss and tinnitus 
is warranted.   As such, a discussion of the VCAA is not 
needed.

Service Connection

The veteran contends that he had significant noise exposure 
in service while serving as an electrician's mate in the 
Navy, which entitles him to service connection for the 
hearing loss and tinnitus he now experiences.  Specifically, 
he has testified to performing duties in the ship's engine 
room and having his berth situated directly below the 5 inch 
guns on deck.  He recounted one occasion on which the ceiling 
over his berth buckled due to the shooting of the 5 inch gun 
above.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records are negative for complaints, 
treatment, or diagnosis of disorders relating to the 
veteran's hearing.  The veteran testified before the 
undersigned that he experienced both hearing loss and an 
echoing sensation after the 5 inch gun buckled his ceiling.  
He did confirm, however, that he did not seek treatment in 
service, because he was young and did not know what to say.  

In conjunction with his claim, the veteran submitted a 
February 2002 private audiogram and doctor's opinion 
confirming that he has profound bilateral sensorineural 
hearing loss and tinnitus.  The doctor stated that both 
disorders were due to noise-induced trauma while in active 
military service.  

The veteran testified credibly that he discussed his in-
service noise exposure with this doctor.  He also reported 
discussing both his pre-service and post-service noise 
exposure with him, to include his work as an electrician.  He 
indicated that he had very little noise exposure after 
service, as he was in management positions from 1964 until 
his retirement in 1989.  He further stated that when he was 
in the field (from 1955 to 1964), he had proper hearing 
protection provided by his employer.  

The Board finds the veteran's testimony to be a credible 
account of his in-service experiences, upon which he is 
competent to testify.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  While the audiogram is not sufficient 
for assignment of a specific rating under 38 C.F.R. § 4.85, 
it clearly shows the presence of a hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  The Board notes that 
although the doctor did not review the veteran's service 
medical records before crafting the opinion, the veteran 
himself has indicated (to the doctor, and to the Board) that 
there was nothing to be found in the service records.  Thus, 
the lack of review is not dispositive in this case.  It is a 
question of whether all the evidence establishes a medical 
nexus.  In this case, the Board finds that in-service 
exposure has been established.  The only medical evidence 
before the Board is a medical exam and positive nexus opinion 
for which there is no contradictory evidence.  Absent 
evidence to the contrary, the Board is not in a position to 
question the opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The Board finds that the preponderance of the evidence is in 
favor of the veteran's claim for service connection on both 
issues.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


